PER CURIAM.
This matter is before this Court upon a petition for writ of certiorari and a notice of interlocutory appeal both directed to a decision of the District Court of Appeal, Second District, filed January 26, 1966 (183 So.2d 589). The Court has this day entered its order denying the petition for certiorari and, in connection with the consideration of the jurisdictional power of this Court to entertain said writ of cer-tiorari, it has re-examined the record in the interlocutory appeal and has sua sponte reconsidered its order of May 2nd, 1966 denying the motion of appellee City of St. Petersburg to dismiss the appeal .and, upon such reconsideration, finds that this Court is without jurisdiction to entertain the interlocutory appeal herein under Section 4(2), Article V of the Florida Constitution, F.S.A. Thereupon, it is
Ordered that said appeal be and the same is hereby dismissed.
THORNAL, C. J., and THOMAS, DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.
ROBERTS, J., concurring specially.